Citation Nr: 0606160	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-38 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for hearing loss in 
the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from May 1970 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for the hearing loss in his right ear.


FINDINGS OF FACT

1.  Service connection has been established only in the right 
ear.

2.  The veteran has Level II hearing in the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the right ear have not been met.  38 U.S.C.A. §§ 1155 (West 
2002), 1160 (West 2002 & Supp. 2005); 38 C.F.R. § 3.383(a)(3) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2003 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the agency of original 
jurisdiction (AOJ).  As the VCAA letter was issued prior to 
the January 2004 initial adjudication of the claim, its 
timing is consistent with the holding in Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains the 
reports of two VA examinations performed in October 2003 and 
June 2004.  These examinations provided all the medical 
findings necessary to properly evaluation of the veteran's 
service-connected hearing loss disorder.  While the veteran 
indicated in his January 2006 hearing that he believed his 
hearing loss had grown worse since the 2003 examination, the 
Board notes that the veteran was provided another VA 
examination in June 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's hearing loss since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition, and there are no 
records suggesting an increase in disability has occurred 
that is not documented in the most recent VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The October 2003 and June 2004 VA examination reports 
are thorough and contain all the findings necessary to 
evaluate the veteran's right ear hearing loss.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity to 
level XI for profound deafness.  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 
4.85(f) and Part 4, Diagnostic Code 6100 to 6110. 

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Section 1160(a)(3) was amended by the Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, § 103, 116 Stat. 2820, 2821-22 
(Dec. 6, 2002) (to be codified at 38 U.S.C.A. § 1160(a)(3)).

Section 1160(a) now reads in pertinent part as follows:

Where a veteran has suffered...deafness compensable to a degree 
of 10 percent or more in one ear as a result of service-
connected disability and deafness in the other ear as the 
result of non-service-connected disability not the result of 
the veteran's own willful misconduct, the Secretary shall 
assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of service-connected disability.

Compensation is payable for the combinations of service-
connected and nonservice-connected disabilities as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.383(a).

If hearing impairment in one ear is compensable to a degree 
of 10 percent or more as a result of service-connected 
disability, and there is hearing impairment in the other ear 
as a result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385, compensation is payable as 
if both disabilities were service-connected.  38 C.F.R. 
§ 3.383(a)(3)).

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  The Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The veteran was afforded audiometric testing by the VA in 
October 2002 and again in June 2004.  The results of the 
tests conducted on each examination are consistent and 
establish that the veteran has Level II hearing in his 
service-connected right ear.  For purposes of evaluating the 
hearing loss in the right ear, the Board must initially 
assume that the veteran has Level I hearing in his 
nonservice-connected left ear.  This results in a 
noncompensable rating for the right ear.  Accordingly, the 
provisions of 38 C.F.R. § 3.383(a)(3) regarding paired 
extremities are inapplicable.  

In the July 2004 statement of the case, the RO considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) regarding a 
higher rating on an extraschedular basis.  The evidence does 
not show that the veteran's service-connected hearing loss in 
the right ear presents such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Although the veteran is apparently working on a part-time 
basis, the record does not demonstrate his hearing loss has 
produced marked interference with employment or that he has 
required any recent hospitalization for it.  The Board 
observes that he testified at a hearing before the 
undersigned in January 2006 and stated that he had been laid 
off from the job he had held for nearly 30 years.  The Board 
is unable to identify any other factor consistent with an 
exceptional or unusual disability picture.  Accordingly, an 
extraschedular evaluation is not warranted.

The only evidence supporting the veteran's claim consists of 
his statements regarding the severity of his service-
connected hearing loss.  In contrast, the audiometric test 
results are of greater probative value, and do not provide a 
basis on which the veteran's claim may be granted.  The Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation for hearing loss in 
the right ear.  


ORDER

A compensable evaluation for hearing loss in the right ear is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


